MICKLE, Judge.
The sole issue raised in this direct criminal appeal concerns a scrivener’s error on the judgment form, which erroneously classifies the offense of attempted burglary of a dwelling as a second-degree felony when, pursuant to the provisions of sections 810.02(3) and 777.04(4)(e), Florida Statutes (1993), it is a felony of the third-degree. See Jones v. State, 608 So.2d 797 (Fla.1992) (attempted burglary is a third-degree felony).
We REMAND to the trial court for the sole purpose of correcting this clerical error. Appellant acknowledges that the sentencing guidelines scoresheet contains no such error and hence that his sentence is not affected. *306As such, appellant need not be present below when the correction is made to the judgment.
JOANOS and LAWRENCE, JJ., concur. ■